DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 05/29/2020.
Claims 1-20 are currently pending and have been examined. 

Information Disclosure Statement 
Information Disclosure Statement received 05/29/2020 has been reviewed and considered.

	Claim Rejections- 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101.
	Claim(s) 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  In the instant case claims 1-19 are directed to methods, and claim 20 is directed to a system.  Claims 1, 10, and 20 are parallel in nature, therefore, the analysis will use claim 10 as the representative claim.
	While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention of claims 1, 10, and 20 recite the abstract idea of “presenting a personalized vehicle recommendation to a user”
Specifically, representative claim 10 recites abstract concepts, including: obtaining…first image data of one or more vehicles via … the user, wherein the first image data comprises one or more images of the one or more vehicles acquired by the user … obtaining… geographic data of the one or more vehicles via … the user, wherein the geographic data is indicative of one or more geographic locations at which the one or more images were acquired by the user … obtaining… second image data of the one or more vehicles based on the first image data and the geographic data, wherein the second image data comprises at least a subset of the one or more images of the one or more vehicles; determining…, user preference data based on the second image data of the one or more vehicles …, wherein the user preference data comprises one or more features of a user- preferred vehicle; determining… the personalized recommendation to the user based on the user preference data, wherein the personalized recommendation comprises a personalized page indicative of information related to the user-preferred vehicle; and presenting, to the user, the personalized recommendation.  
When considering the subject matter groupings articulated in the 2019 PEG, the claims recite an abstract idea.  As noted above, the claims recite the abstract idea of “presenting a personalized vehicle recommendation to a user”.  These concepts are considered to be certain methods of organizing human activity.  Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”.  In this case, determining and presenting personalized product recommendations is a certain methods of organizing human activity because it is an advertising and sales activity or behavior.  Thus claim 1, 10, and 20 recite an abstract idea.
	Under revised Step 2A, Prong 2 of the 2019 PEG , if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, claims 1, 10, and 20 recite the additional elements including: one or more processors; a device associated with the user; a camera of the device associated with the user; a trained machine learning algorithm; and a webpage.  Although the claims recite these additional elements, the additional elements amount to no more than instruction to apply the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Claims 1, 10, and 20 are therefore directed to an abstract idea.
	Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment. The invention as claimed merely automates “presenting a personalized vehicle recommendation to a user” (i.e., the abstract idea) and does not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone or in ordered combination do not render the claim as being significantly more than the underlying abstract idea. Accordingly claims 1, 10, and 20 are ineligible. 
	Dependent claim(s) 2-4, 6-9, 11-13, and 15-29 merely further limit the abstract idea by further characterizing the recommendation determination, without reciting any additional elements not already analyzed.  Therefore, claims 2-4, 6-9, 11-13, and 15-29 are ineligible for the same reasons as identified with respect to claims 1, 10, and 20.  
	Dependent claims 5 and 14 recite the additional element: wherein the trained machine learning algorithm includes a convolutional neural network.  As explained above, the trained machine learning algorithm is merely used as a tool to perform the abstract idea which does not impose a meaningful limitation.  Similarly, a convolutional neural network is used as a tool and generally links the abstract idea to a technological environment.  Accordingly, claims 5 and 14 are ineligible.
	

Claim Rejections - 35 U.S.C. § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vasisht et al. (US 10,140,553 B1), hereinafter “Vasisht”.

Claim 1, Vasisht discloses a computer-implemented method for dynamically adjusting a landing page with a personalized recommendation to a user, the method comprising: 
obtaining, via one or more processors, first image data of one or more vehicles via a device associated with the user, wherein the first image data comprises one or more images of the one or more vehicles acquired by the user via a camera of the device associated with the user (FIG. 13; Col 20, lines 15-20 “For example, identification system 105 may receive from a client devices 150 an image of a car”; Col 28, lines 5-10 “Referring now to FIG. 16, there is shown a group of exemplary graphical user interfaces 1601, 1611, 1621, and 1631 capturing vehicle images, consistent with disclosed embodiments”); 
obtaining, via the one or more processors, second image data of the one or more vehicles based on the first image data, wherein the second image data comprises at least a subset of the one or more images of the one or more vehicles (FIG. 7; Col 18, lines 40-50 “In step 704, identification system 105 may categorize images in at least two groups” and “In some embodiments, the classification may cluster images of car interiors and images of car exteriors in two different clusters”; Col 19, lines 20-25 “In step 710, identification system 105 may extract features from labeled images. For example, feature extraction module 444 may apply a pre-trained convolution network to extract features from images labeled with car "exterior.”); 
determining, via the one or more processors, user preference data based on the second image data of the one or more vehicles via a trained machine learning algorithm, wherein the user preference data comprises one or more features of a user- preferred vehicle (FIG. 7; Col 19, lines 20-40 “In step 710, identification system 105 may extract features from labeled images. For example, feature extraction module 444 may apply a pre-trained convolution network to extract features from images labeled with car "exterior.” and “For example, model builder 346 (FIG. 3) may associate image features extracted by a convolutional network with car brands or models. In other embodiments, model builder 346 may identify car logos and associate them with car make. In addition, model 30 builder 346 may identify features such as shape of head lights with car models.”; Col 19, lines 45-60; Col 26, lines 1-20); 
determining, via the one or more processors, the personalized recommendation to the user based on the user preference data, wherein the personalized recommendation comprises a personalized webpage showing information related to the user-preferred vehicle (Col 20, lines 30-45; Col 26, lines 15-35 “In some embodiments, identification engine 236 may use the identification model to identify attributes in the image.  For example, identification engine 236 may apply a convolutional neural network to determine a vehicle make and model using a model generated by model generator 120.”); and
 presenting, to the user, the personalized recommendation (FIG. 13; Col 20, lines 30-45 “Identification system 105 may then modify the client image to overlay information of cost and condition; Col 26, lines 15-35 “In step 1318, identification system 105 may generate instructions to display a modified image in the client device.  For example, identification system 105 may generate a display showing a new layer on top of the image, including attributes identified in step 1316”).

Claim 2,  Vasisht discloses the method of claim 1. Vasisht further discloses:
wherein the information related to the user-preferred vehicle includes one or more images of the user-preferred vehicle (FIG. 13; Col 20, lines 30-45; Col 26, lines 20-25).

Claim 3, Vasisht discloses the method of claim 1.  Vasisht further discloses: 
wherein the obtaining the second image data includes culling the first image data to remove duplicative image data (FIG. 11, #1130 and #1132; Col 24, lines 15-35 “Therefore images that are too similar to the original image (step 1132) after the modification process may be discarded”).  

Claim 4, Vasisht discloses the method of claim 1.  Vasisht further discloses:
further including, prior to determining the user preference data, determining whether the second image data is qualified image data that usable by the trained machine learning algorithm (Col 24, lines 30-40; Col 25, lines 50-60).

Claim 5, Vasisht discloses the method of claim 1.  Vasisht further discloses:
wherein the trained machine learning algorithm includes a convolutional neural network (Col 26, lines 15-35 “In some embodiments, identification engine 236 may use the identification model to identify attributes in the image.  For example, identification engine 236 may apply a convolutional neural network to determine a vehicle make and model using a model generated by model generator 120).

Claim 6, Vasisht discloses the method of claim 1.  Vasisht further discloses:
wherein the one or more features include at least one of a make, a model, or a color of the user-preferred vehicle (Col 26, lines 15-35 “For example, identification engine 236 may apply a convolutional neural network to determine a vehicle make and model using a model generated by model generator 120).

Claim 8, Vasisht discloses the method of claim 1.  Vasisht further discloses:
wherein the user-preferred vehicle is one of the one or more vehicles (FIG. 13; Col 20, lines 30-45 “Identification system 105 may then modify the client image to overlay information of cost and condition; Col 26, lines 15-35 “In step 1318, identification system 105 may generate instructions to display a modified image in the client device.  For example, identification system 105 may generate a display showing a new layer on top of the image, including attributes identified in step 1316”).

Claim 20 is directed to a system.  Claim 20 recites limitations that are parallel in nature as those addressed above for claim 1 which is directed towards a method.  Claim 20 is therefore rejected for the same reasons as set forth above for claim 1.






Claim Rejections - 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasisht in view of Ramanuja et al. (US 2016/0364783 A1), hereinafter “Ramanuja”.
Claim 7, Vasisht discloses the method of claim 1.  Vasisht does not disclose the following limitation, however Ramanuja [Symbol font/0x2D]which like Vasisht is related to generating vehicle recommendations[Symbol font/0x2D] teaches:
wherein the user preference data further includes a level of preference of one or more features (Ramanuja ¶ [0085] “To incorporate the different contributions of each feature, some embodiments introduce a weight on each feature. The weight may initially be assigned from experience and/or domain expertise, and later be dynamically adjusted using user preference(s)/other data source(s)”; ¶ [0153]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Vasisht to include the level of preference of Ramanuja.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Vasisht to include the level of preference of Ramanuja in order to provide an advantage where models can be tuned with particular feature weights based on actual data that represent the particular perspective of website visitors (Ramanuja ¶ [0153]). 


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasisht in view of Periyathambi et al. (US 2021/0295422 A1), hereinafter “Periyathambi”.
Claim 9, Vasisht discloses the method of claim 1.  Vasisht does not disclose the following limitation, however Periyathambi [Symbol font/0x2D]which like Vasisht is related to product search queries[Symbol font/0x2D] teaches:
further including determining an interest level of the user to purchase the user-preferred vehicle based on the first image data (Periyathambi ¶ [0048] “The server system may use machine learning to monitor buyer behavior to determine which images for a product result in a desired outcome…The desired outcome may be, for example, an increased likelihood of a buyer making a purchase, an increase in gross merchandise bought (GMB), or the like. For example, the machine learning may determine a unified image for the product based on a user interaction metric generated for each seller uploaded image associated with listings for the product. In an example, the machine learning model may generate the user interaction metric based on an amount of time a prospective buyer spent viewing an image”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Vasisht to include the interest level to purchase based on first image data as taught by Periyathambi.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Vasisht to include the interest level of Periyathambi in order to determine which images for the product result in a desired outcome (Periyathambi ¶ [0048]).


Claim 10-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasisht in view of Chaturvedi et al. (US 2020/0258144 A1), hereinafter “Chaturvedi”.
Claim 10, Vasisht discloses a computer-implemented method for dynamically adjusting a landing page with a personalized recommendation to a user, the method comprising: 41Attorney Docket No.: 00212-0117-00000 Client Ref. No.: 6015 
obtaining, via one or more processors, first image data of one or more vehicles via a device associated with the user, wherein the first image data comprises one or more images of the one or more vehicles acquired by the user via a camera of the device associated with the user (FIG. 13; Col 20, lines 15-20 “For example, identification system 105 may receive from a client devices 150 an image of a car”; Col 28, lines 5-10 “Referring now to FIG. 16, there is shown a group of exemplary graphical user interfaces 1601, 1611, 1621, and 1631 capturing vehicle images, consistent with disclosed embodiments”);
obtaining, via the one or more processors, geographic data of the one or more vehicles via the device associated with the user, wherein the geographic data is indicative of one or more geographic locations at which the one or more images were acquired by the user via the device associated with the user (Col 6, lines 55-65; Col 8, lines 50-65 “Image recognizer 110 may receive the request directly from client devices 150” and “The request may include an image of the vehicle and a location of client devices 150”; Col 9, lines 1-5 “The request may include information about the image source, for example an identification of client device 150.  The request may additionally specify a location”);
 obtaining, via the one or more processors, second image data of the one or more vehicles based on the first image data … wherein the second image data comprises at least a subset of the one or more images of the one or more vehicles (FIG. 7; Col 18, lines 40-50 “In step 704, identification system 105 may categorize images in at least two groups” and “In some embodiments, the classification may cluster images of car interiors and images of car exteriors in two different clusters”; Col 19, lines 20-25 “In step 710, identification system 105 may extract features from labeled images. For example, feature extraction module 444 may apply a pre-trained convolution network to extract features from images labeled with car "exterior.”); 
determining, via the one or more processors, user preference data based on the second image data of the one or more vehicles via a trained machine learning algorithm, wherein the user preference data comprises one or more features of a user- preferred vehicle (FIG. 7; Col 19, lines 20-40 “In step 710, identification system 105 may extract features from labeled images. For example, feature extraction module 444 may apply a pre-trained convolution network to extract features from images labeled with car "exterior.” and “For example, model builder 346 (FIG. 3) may associate image features extracted by a convolutional network with car brands or models. In other embodiments, model builder 346 may identify car logos and associate them with car make. In addition, model 30 builder 346 may identify features such as shape of head lights with car models.”; Col 19, lines 45-60; Col 26, lines 1-20); 
determining, via the one or more processors, the personalized recommendation to the user based on the user preference data, wherein the personalized recommendation comprises a personalized webpage showing information related to the user-preferred vehicle (Col 20, lines 30-45; Col 26, lines 15-35 “In some embodiments, identification engine 236 may use the identification model to identify attributes in the image.  For example, identification engine 236 may apply a convolutional neural network to determine a vehicle make and model using a model generated by model generator 120.”); and
 presenting, to the user, the personalized recommendation (FIG. 13; Col 20, lines 30-45 “Identification system 105 may then modify the client image to overlay information of cost and condition; Col 26, lines 15-35 “In step 1318, identification system 105 may generate instructions to display a modified image in the client device.  For example, identification system 105 may generate a display showing a new layer on top of the image, including attributes identified in step 1316”).
While Vasisht discloses obtaining geographic data of the one or more vehicles via the device associated with the user, Vasisht does not disclose obtaining second image data of the one or more vehicles based on the geographic data.  However, Chaturvedi [Symbol font/0x2D]which like Vasisht is directed to image-based product search/identification[Symbol font/0x2D] teaches obtaining second image data of the one or more products based on the geographic data (FIG. 8A; ¶ [0092] “Sub-process 552 receives image data from a camera…In an aspect, the image data includes a live camera view of the physical environment. In yet another aspect, the image data includes a representation of the physical environment from a location of the camera or from direction of the camera. The image data may include other representations of the physical environment from other locations or other directions of the camera capturing the physical environment”; ¶ [0106] of Chaturvedi).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the second image data of Vasisht to include the geographic data of Chaturvedi.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Vasisht to include the geographic data of Chaturvedi in order to store item types with location information and thereby improve the system classification or categorization of the items and improve response times with respect to providing items for default settings (Chaturvedi ¶ [0116]).

Claim 11, the combination of Vasisht in view of Chaturvedi teaches the method of claim 10. Vasisht further discloses:
wherein the information related to the user-preferred vehicle includes one or more images of the user-preferred vehicle (FIG. 13; Col 20, lines 30-45; Col 26, lines 20-25).

Claim 12, the combination of Vasisht in view of Chaturvedi teaches the method of claim 10.  Vasisht further discloses: 
wherein the obtaining the second image data includes culling the first image data to remove duplicative image data (FIG. 11, #1130 and #1132; Col 24, lines 15-35 “Therefore images that are too similar to the original image (step 1132) after the modification process may be discarded”).  

Claim 13, the combination of Vasisht in view of Chaturvedi teaches the method of claim 10.  Vasisht further discloses:
further including, prior to determining the user preference data, determining whether the second image data is qualified image data that usable by the trained machine learning algorithm (Col 24, lines 30-40; Col 25, lines 50-60).

Claim 14, the combination of Vasisht in view of Chaturvedi teaches the method of claim 10.  Vasisht further discloses:
wherein the trained machine learning algorithm includes a convolutional neural network (Col 26, lines 15-35 “In some embodiments, identification engine 236 may use the identification model to identify attributes in the image.  For example, identification engine 236 may apply a convolutional neural network to determine a vehicle make and model using a model generated by model generator 120).

Claim 15, the combination of Vasisht in view of Chaturvedi teaches the method of claim 10.  Vasisht further discloses:
wherein the one or more features include at least one of a make, a model, or a color of the user-preferred vehicle (Col 26, lines 15-35 “For example, identification engine 236 may apply a convolutional neural network to determine a vehicle make and model using a model generated by model generator 120).

Claim 17, the combination of Vasisht in view of Chaturvedi teaches the method of claim 10.  Vasisht further discloses:
wherein the user-preferred vehicle is one of the one or more vehicles (FIG. 13; Col 20, lines 30-45 “Identification system 105 may then modify the client image to overlay information of cost and condition; Col 26, lines 15-35 “In step 1318, identification system 105 may generate instructions to display a modified image in the client device.  For example, identification system 105 may generate a display showing a new layer on top of the image, including attributes identified in step 1316”).


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasisht in view of Chaturvedi, and further in view of Periyathambi et al. (US 2021/0295422 A1), hereinafter “Periyathambi”.
Claim 16, the combination of Vasisht in view of Chaturvedi teaches the method of claim 10.  The combination of Vasisht in view of Chaturvedi does not teach the following limitation, however Periyathambi [Symbol font/0x2D]which like Vasisht is related to product search queries[Symbol font/0x2D] teaches:
further including determining an interest level of the user to purchase the user-preferred vehicle based on the first image data (Periyathambi ¶ [0048] “The server system may use machine learning to monitor buyer behavior to determine which images for a product result in a desired outcome…The desired outcome may be, for example, an increased likelihood of a buyer making a purchase, an increase in gross merchandise bought (GMB), or the like. For example, the machine learning may determine a unified image for the product based on a user interaction metric generated for each seller uploaded image associated with listings for the product. In an example, the machine learning model may generate the user interaction metric based on an amount of time a prospective buyer spent viewing an image”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Vasisht to include the interest level to purchase based on first image data as taught by Periyathambi.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Vasisht to include the interest level of Periyathambi in order to determine which images for the product result in a desired outcome (Periyathambi ¶ [0048]).

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasisht in view of Chaturvedi, and further in view of Wu (US 2015/0363855 A1).
Claim 18, the combination of Vasisht in view of Chaturvedi teaches the method of claim 10.  Vasisht in view of Chaturvedi do not teach the following limitation, however Wu [Symbol font/0x2D]which like Vasisht is directed to recommending vehicles[Symbol font/0x2D] teaches:
further including obtaining customer image data or customer geographic data of one or more vehicles via a device associated with a customer other than the user (Wu ¶ [0057] “ As described in more detail below, in some embodiments, users may also specify a geographic locale where he is located or where they intend to purchase a vehicle of the provided specification”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Vasisht in view of Chaturvedi to include the obtaining of customer geographic data as taught by Wu.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the combination of Vasisht in view of Chaturvedi to include the customer geographic data of Wu in order to provide solutions for determining popular configurations in an automated and balanced manner, useful in facilitating consumers in making their purchase decisions on high value items such as vehicles (Wu ¶ [0008]).

Claim 19, the combination of Vasisht in view of Chaturvedi, and further in view of Wu teaches the method of claim 18.  Wu further teaches:
further including determining a trend of purchasing the one or more vehicles based on the customer image data and the customer geographic data (Wu ¶ [0057] “ As described in more detail below, in some embodiments, users may also specify a geographic locale where he is located or where they intend to purchase a vehicle of the provided specification,  and corresponding popular configurations can be presented to the users.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Vasisht in view of Chaturvedi to include the obtaining of purchasing trend as taught by Wu.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the combination of Vasisht in view of Chaturvedi to include the purchasing trend of Wu in order to provide solutions for determining popular configurations in an automated and balanced manner, useful in facilitating consumers in making their purchase decisions on high value items such as vehicles (Wu ¶ [0008]).












Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
NPL Reference U ("Manheim Triples Imaging Offering Availability for Clients") describes vehicle remarketing services using an enhanced vehicle imaging service which include a consistent set of views most important to buyers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305. The examiner can normally be reached M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.W./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625